Citation Nr: 1016129	
Decision Date: 05/03/10    Archive Date: 05/13/10

DOCKET NO.  05-17 809A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to an increased evaluation for residuals of 
an injury to the right hand associated with severance of 
branches of the right ulnar nerve with weakness of the index, 
middle, ring, and little fingers of the right hand, currently 
evaluated as 30 percent disabling.

2.  Entitlement to a total disability evaluation for 
compensation based on individual unemployability.


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Services


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

M. Katz, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1968 to 
September 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office in 
Roanoke, Virginia (RO).  

The appeal is remanded to the RO via the Appeals Management 
Center in Washington, DC.


REMAND

I.  Right Hand Disorder

After a thorough review of the Veteran's claims file, the 
Board concludes that the issue of entitlement to an increased 
rating for a right hand disorder, currently evaluated as 30 
percent disabling, must be remanded for further development.  
Initially, the Veteran was provided with VA examinations in 
June 2008 and December 2009 which address the neurological 
implications of his service-connected right hand disorder.  
However, the Veteran's right hand disorder is evaluated under 
hyphenated Diagnostic Codes 8516-5221.  38 C.F.R. §§ 4.71a, 
4.124a, Diagnostic Codes 8516-5221 (2009).  The hyphenated 
code used for rating the Veteran's disability indicates that 
the Veteran's right hand disorder includes ankylosis of four 
digits of one hand, Diagnostic Code 5221, and incomplete 
paralysis of the ulnar nerve, Diagnostic Code 8516.  See 38 
C.F.R. § 4.27 (2009).  The RO's evaluation of the Veteran's 
right hand disorder under Diagnostic Code 5221 indicates that 
there is an orthopedic component to the Veteran's right hand 
disorder, such as ankylosis.  However, review of the claims 
file reflects that the Veteran has not undergone a VA 
orthopedic examination for his right hand since March 2005.  

VA's duty to assist includes providing a new medical 
examination when a veteran asserts or provides evidence that 
a disability has worsened and the available evidence is too 
old for an adequate evaluation of the current condition.  
Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993); see also 
Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991) 
(observing that where the record does not adequately reveal 
the current state of the claimant's disability, a VA 
examination must be conducted); see also Caffrey v. Brown, 6 
Vet. App. 377, 381 (1994) (finding that the Board should have 
ordered a contemporaneous examination of veteran because a 
23-month old exam was too remote in time to adequately 
support the decision in an appeal for an increased rating); 
see also 38 C.F.R. § 3.326(a) (2009).

Although a VA orthopedic examination was provided in March 
2005, the clinical findings of that examination report are 
now over 5 years old.  To adjudicate the severity of the 
Veteran's right hand disability without more current clinical 
findings would be in error.  Accordingly, the Board finds 
that a new VA orthopedic examination is warranted to 
determine the current extent and severity of the Veteran's 
service-connected right hand disorder.  38 C.F.R. § 
3.159(c)(4)(i) (2009); see Littke v. Derwinski, 1 Vet. App. 
90, 93 (1990) (noting that remand may be required if record 
before the Board contains insufficient medical information).

In addition, the Veteran's VA treatment records reveal 
numerous complaints, diagnoses, and treatment related to his 
right hand, including right hand carpal tunnel syndrome with 
median neuropathy, ganglion cyst with surgeries, 
interphalangeal degenerative changes, and right wrist 
arthritis.  It is unclear to the Board which right hand and 
finger symptoms reported in the Veteran's VA treatment 
records since January 2003, if any, are manifestations of or 
related to the Veteran's service-connected right hand 
disorder.  Accordingly, the VA examiner should also provide 
an opinion as to which of the Veteran's symptoms reported in 
his VA treatment records since January 2003, including right 
hand carpal tunnel syndrome with median neuropathy, ganglion 
cyst with surgeries, interphalangeal degenerative changes, 
and right wrist arthritis, are manifestations of or related 
to his service-connected right hand disorder. 

II.  TDIU

During his February 2010 hearing before the Board, the 
Veteran testified that, due to a combination of injuries, 
including his service-connected right hand disorder and other 
service-connected injuries, he had to quit his job in 
February 2007 and is no longer able to work.  Thus, the Board 
finds that the issue of entitlement to TDIU has been raised 
by the record.  See Roberson v. Principi, 251 F.3d 1378, 1384 
(Fed. Cir. 2001) (once a veteran submits evidence of medical 
disability and additionally submits evidence of 
unemployability, VA must consider total rating for 
compensation based upon individual unemployability).  In a 
claim for an increased rating, a request for TDIU is not a 
separate claim for benefits, but rather involves an attempt 
to obtain an appropriate rating for a disability or 
disabilities, either as part of the initial adjudication of a 
claim or, if a disability upon which entitlement to TDIU is 
based has already been found to be service-connected, as part 
of a claim for increased compensation.  See Rice v. Shinseki, 
22 Vet. App. 447, 453 (2009).  If the claimant or the record 
reasonably raises the question of whether the Veteran is 
unemployable due to the disability for which an increased 
rating is sought, then part and parcel to that claim for an 
increased rating is whether a total rating based on 
individual unemployability as a result of that disability is 
warranted.  Id at 455.  As the RO has not yet considered 
whether the Veteran is entitled to TDIU, the issue must be 
remanded to the RO for consideration.

Accordingly, the case is remanded for the following action:

1.  The RO must provide notice as required 
by Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The RO must also comply 
with the duty to notify provisions with 
respect to his claim of entitlement to 
TDIU, as well as any duty to assist 
procedures.


2.  The RO must provide the Veteran with a 
VA orthopedic examination to determine the 
current severity of his right hand 
disorder.  The claims folder must be 
provided to and reviewed by the examiner.  
All pertinent symptomatology and findings 
must be reported in detail.  Any indicated 
diagnostic tests and studies must be 
accomplished.  The examiner must state 
whether there is any favorable or 
unfavorable ankylosis of the fingers and 
thumb, and if so, in which digits.  The 
examiner must also state whether there is 
any limitation of motion of the fingers or 
thumb, and the degree of such limitation 
of motion.  In addition, the examiner must 
state whether there is any favorable or 
unfavorable ankylosis or limitation of 
motion of the wrist related to the 
Veteran's service-connected right hand 
disorder, and if so, the degree of any 
limitation of motion.  The VA examiner 
must also state whether the Veteran's 
service-connected right hand disorder 
causes any right upper extremity muscle 
disorder.  Last, the VA examiner must an 
provide opinion as to which of the 
Veteran's right hand symptoms reported in 
his VA treatment records since January 
2003, including right hand carpal tunnel 
syndrome with median neuropathy, ganglion 
cyst with surgeries, interphalangeal 
degenerative changes, and right wrist 
arthritis, are manifestations of or 
related to his service-connected right 
hand disorder.  The examiner must provide 
complete rationale for all opinions 
provided.  If the examiner cannot provide 
the requested opinions without resorting 
to speculation, it must be so stated, and 
the examiner must provide the reasons why 
an opinion would require speculation.  The 
report prepared must be typed.

3.  The RO must provide the Veteran with 
an examination to determine the effects of 
his service-connected disabilities on his 
ability to maintain employment consistent 
with his education and occupational 
experience.  The claims folder must be 
made available to the examiner for review 
in conjunction with the examination.  All 
necessary special studies or tests are to 
be accomplished.  The examiner must elicit 
from the Veteran and record for clinical 
purposes a full work and educational 
history.  Based on a review of the case, 
the examiner must provide an opinion as to 
whether the Veteran's service-connected 
disabilities alone preclude him from 
securing and following substantially 
gainful employment consistent with his 
education and occupational experience.  
All opinions provided must include an 
explanation of the bases for the opinion.  
If any of the above requested opinions 
cannot be made without resort to 
speculation, the examiner must state this 
and specifically explain why an opinion 
cannot be provided without resort to 
speculation.  The report must be typed.

4.  The RO must notify the Veteran that it 
is his responsibility to report for the 
scheduled VA examinations, and to 
cooperate in the development of the 
claims.  The consequences for failure to 
report for a VA examination without good 
cause may include denial of the claim.  38 
C.F.R. §§ 3.158, 3.655 (2009).  In the 
event that the Veteran does not report for 
either of the scheduled examinations, 
documentation must be obtained which shows 
that notice scheduling the examination was 
sent to the last known address.  It must 
also be indicated whether any notice that 
was sent was returned as undeliverable.  
Copies of all documentation notifying the 
Veteran of any scheduled VA examination 
must be placed in the Veteran's claims 
file.

5.  The examination reports must be 
reviewed by the RO to ensure that they are 
in complete compliance with the directives 
of this remand.  If either of the reports 
are deficient in any manner, the RO must 
implement corrective procedures at once.

6.  The RO must then adjudicate the issue 
of whether TDIU is warranted, and 
readjudicate the issue of entitlement to 
an increased rating for a right hand 
disorder.  If either of the claims on 
appeal remain denied, the Veteran and his 
representative must be provided a 
supplemental statement of the case.  After 
the Veteran and his representative have 
had an adequate opportunity to respond, 
the appeal must be returned to the Board 
for appellate review.

No action is required by the Veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



